DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on December 14, 2020.   Claims 1-20 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on February 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,830,642 and US Patent No. 10,185,988 has been reviewed and is accepted.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through email and  telephone communication on February 19, 2021 with Lance Wimmer.  The application has been amended as follows:

In the Claims
1. (Currently Amended) A tangible, non-transitory, electronic device-readable medium, comprising electronic device-readable instructions that, when executed by one or more processors, cause the electronic device to: 
present, on a display of the electronic device, a graphical user interface (GUI) comprising 
response to selection of a sync enabled selectable option, content associated with 
response to selection of a sync disabled selectable option, the content associated with 
identify the settings of the one or more selectable options; and 
register the settings of the one or more selectable options with an intelligent delivery system that invokes delivery of acquired content based at least in part upon the settings.

13. (Currently Amended) An electronic device, comprising: 
a display; one or more processors; and communications circuitry; 
wherein the one or more processors are configured to: 

response to selection of a sync enabled selectable option, content associated with 
response to selection of a sync disabled selectable option, the content associated with 
identify the settings of the one or more selectable options; and 
register, using the communications circuitry, the settings of the one or more selectable options with an intelligent delivery system that invokes delivery of acquired content based at least in part upon the settings.

18. (Currently Amended) A method, comprising: 
presenting, on a display of an electronic device, a graphical user interface (GUI) comprising 
response to selection of a sync enabled selectable option, content associated with the one or more selectable options that is acquired by one or more different electronic devices is to be automatically downloaded to the electronic device; and 
response to selection of a sync disabled selectable option, the content associated with the one or more selectable options that is acquired by the one or more different electronic devices is not to be automatically downloaded to the electronic device; 
identifying the settings of the one or more selectable options; and Page 6 of 14Application No. 16/253,096 Response to Office Action Mailed on September 14, 2020 
registering the settings of the one or more selectable options with an intelligent delivery system that invokes delivery of acquired content based at least in part upon the settings.

Allowable Subject Matter
Currently claims 1-20 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…in response to selection of a sync enabled selectable option, content associated with the one or more selectable options that is acquired by one or more different electronic devices is to be automatically downloaded to the electronic device; and 


Rubinstein discloses: when in a first setting, content associated with the one or more selectable options that is acquired by one or more different electronic devices is to be automatically downloaded to the electronic device (Rubinstein:  Figure 4, paragraph [0032] - The items are stored at the user system and can be accessed and managed via a user interface, as described with respect to FIG. 4); when in a second setting, the content associated with the one or more selectable options that is acquired by the one or more different electronic devices is not to be automatically downloaded to the electronic device (Rubinstein:  Figure 4 - remove, paragraph [0030] - The number of permitted accesses may also allow for access by one or more tethered devices 108. For example, the user may be allowed to simultaneously access up to M items using any combination of tethered devices 108, or from only certain types or classes of tethered devices 108)Tang discloses receiving, by the processor, automatic download options data for the second electronic device indicating user selected types that should be automatically downloaded to the second electronic device (Tang: paragraph [0026] discloses where Such downloading is based on user preference such as frequency of download, type of content, percentage of storage memory to refresh, as well as other factors such as availability and cost of one or more networks, paragraph [0039] discloses where The preferences may include percentage of storage capacity to utilize, percentage of already downloaded content to replace, type of content (genre, tempo, 
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625